DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed March 15, 2019 as a national stage entry of PCT/DE2017/100792, filed September 15, 2017, which claims priority to DE10 2016 117 444.0, filed September 16, 2016.  The application (Art. 19 amendments) contains Claims 1-11.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because the reference numerals presented in the drawings are substantially illegible, rendering proper comparison or correlation of the drawings and the specification impracticable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 

Claim Objections
Claims 5-11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Camus (US 2005/0275717 A1) in view of Radfar et al. (“Single-Channel stereoscopic video imaging modality based on transparent rotating deflector”, Optics Society of America, 2015).
Camus teaches, according to claim 1, a method for carrying out tests of systems of a vehicle that comprise at least two cameras for capturing images by means of the at least two cameras and for coordinated evaluation of the images captured by the at least two cameras for the purpose of three-dimensional assessment of the captured images (Camus, at least Abstract and Fig. 2). 
Camus does not expressly teach, where Radfar et al. teaches, a three-dimensional object or a three-dimensional scene is simulated by the image display of a plurality of associated two-dimensional images, the number of which corresponds to the number of the cameras, the images of which are evaluated in a coordinated manner, wherein each of the associated two-dimensional images corresponds to the projection of the three-dimensional object or the three-dimensional scene into a plane perpendicular to the viewing direction of one of the cameras towards the “There are two general types of three-dimensional (3D) images: computer-generated images that rely on the construction of a virtual 3D object and stereoscopic images [1]. In stereoscopy, the depth perception in an image, whether acquired by an optical system or perceived by the human eye, is generated from two slightly different two-dimensional (2D) planes.”), wherein the associated images display the three-dimensional object or the three-dimensional scene at the same timepoint, and in that the displays of the associated images are separated by means of said images being displayed in temporal succession (501, 502 → 503, 504: 601, 602 → 603, 604) (Radfar et al., Abstract: “In this study, we developed a single-channel stereoscopic video imaging modality based on a transparent rotating deflector (TRD). Sequential two-dimensional (2D) left and right images were obtained through the TRD synchronized with a camera, and the components of the imaging modality were controlled by a microcontroller unit.”), or in that the displays of the associated images are separated by means of said different images being displayed using light of different polarization directions and/or using light of different wavelengths, wherein each of the cameras is assigned a filter system that is a polarization filter and or a color filter (Radfar et al. teaches the first alternative of “in that the displays”).  It would have been obvious to incorporate the teaching of Radfar et al. into the system of Camus for the purpose of providing a more precise basis for alignment of the multiple cameras to provide a stereoscopic image, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0134191 A1) in view of Radfar et al.
Kim teaches, according to claim 2, a vehicle test bench (1) for calibrating and or testing systems of a vehicle which comprise at least one camera, characterized in that the vehicle test bench (1) has a target position (302) for the vehicle (Kim, at least Fig. 2, base frame 111), in that at least one surface (201) that reproduces an image display and-or shows an image display is assigned to the cameras of systems to be tested (Kim, at least Fig. 1, reference numbers 310, 410, and 510), 
in that a supporting structure (301, 202, 303) is provided comprising at least one elongate support element (202, 303, 203, 204, 205, 206) that is arranged above the vehicle, as well as adjustment means for moving at least one of the at least one surface (201) reproducing an image display and/or showing an image display, and for at least one unit (207, 213) for checking a radar sensor of the vehicle, and/or at least one unit (208) for checking an optical distance sensor of the vehicle, and/or at least one unit for checking a night vision device of the vehicle in the horizontal direction along the at least one support element (Kim et al., at least Figs. 2 and 4-8, and associated descriptive text).
Kim does not expressly teach, but Radfar et al. teaches the necessity of providing a plurality of elements (4, 5) that absorb stray light, which elements each consist of a wall-like boundary (4, 5) of the vehicle test bench, which reduces penetration of light into the vehicle test bench (1), wherein a plurality of wall-like boundaries (4, 5) results in lateral delimitation of the vehicle test bench on all sides (Radfar et al., at least Section 2, Materials and methods, “The TRD was made from an optical glass, SF10, with a refractive index of 1.7, a size of 8 × 12 mm2, and a length of 20 mm. It was placed on the stepping motor and fixed on an aluminum TRD mount with an anodized surface to prevent further oxidization. It was located inside a closed housing box to avoid unwanted ambient light [Fig. 1(a)].”).  It would have been obvious to incorporate the teaching of Radfar et al. into the system of Kim for the purpose of providing a controlled experimental environment for system evaluation, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 3, illumination means are provided as a component of the vehicle test bench (1), for defined illumination of the interior of the vehicle test bench (1) (Radfar et al., at least section 2.4, Evaluation of light distribution, “The TRD was assumed to have a perfect shape without internal reflections. Images were taken under room lighting conditions and the CV was evaluated using MATLAB by calculating the averages and standard deviations of image columns. Each measurement was repeated 11 times.”).  It would have been obvious to incorporate the teaching of Radfar et al. into the system of Kim for the purpose of providing a controlled experimental environment for system evaluation, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 4, the vehicle test bench (1) comprises a measuring assembly (209, 210) which consists of measuring probes (210), wherein said measuring probes (210) measure .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/DONALD J WALLACE/Primary Examiner, Art Unit 3665